PER CURIAM: *
The appointed appellate attorney for defendant-appellant Ohara Linear Laws has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Laws has filed response briefs to counsel’s motion.
An independent review of the record reflects that there are no nonfrivolous issues for appeal. Laws’s claim that his former trial counsel rendered ineffective assistance of counsel with regard to his guilty plea and waiver of his right to appeal is adequately developed, but not supported by the record.
Accordingly, Laws’s motion for access to sealed documents in the record and his motion to proceed pro se on appeal are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998). Counsel’s motion for leave to withdraw is GRANTED and counsel is excused from further responsibilities herein; and this appeal is DISMISSED. See 5th Cíe. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.